Per Curiam.
The payment of alimony should have ceased upon the reversal of the judgment. The “ sixth ” finding of fact as to the proper amount of alimony was not reversed but alimony was payable because of the provisions of the judgment and upon reversal payment thereof was no longer required. It is not the court’s practice to reverse “ conclusions of law;” they fall when the supporting findings of fact are reversed. A modification of the judgment to permit a new trial of the action is discussed in an opposing affidavit and in a letter written by plaintiff to the court,. but no motion of that kind is before the court and for that reason is not considered. Hill, P. J., Rhodes, Crapser and Bliss, JJ., concur. Motion to correct decision denied.